Carpenter, J.
The plaintiff in Certiorari has moved to reverse for several reasons, which may properly be considered in the same order in which presented.
1. That the'summons is irregular, there being more than fifteen days between the teste and the return. This is an objec*427tiou drawn from tho 8th section of the Small Cause Act, (Rev. Slat. 231); but the provision only applies to process issued under that act. It is therefore no cause for reversal.
2. That the complaint does not set out the estate of complainant in the premises. This is an objection that does not seem to be supported in point of fact. The complainant alleges in his complaint that he was possessed of the premises as tenant for years of a leasehold estate not yet ended.
3. It is objected that the Sheriff, after he had returned the venire, was permitted to amend his return by adding the name of a juror to the panel. But it is stated in the transcript of the justice as well as in the case agreed upon, that the juror whose name was so added had been duly summoned with the others and was then present, his name having been merely omitted on the panel. The books cited shew that this was permitted, in accordance with authority, as well as with obvious propriety and sound principle. Watson’s Sheriff, 71, (Law Lib.); Sewall, 385, (Law Lib.)
4. Again it was said that there was no evidence of actual possession. The case expressly says that the complainant, previously in possession, continued to occupy the old school house until the injury complained of. The jury were rightly instructed by the justice that actual possession must be proved in the complainant : from the case itself, it certainly appears that there was some evidence of possession, and we will not interfere with their finding.
5. It is said that there was no evidence of such force as is contemplated by the statute on which this process was founded ; that there was no proof of threats, intimidation or force, or of any circumstance the tendency of which was to excite fear or apprehension. The words of the statute are, that if any person shall enter upon any lands, &c., and detain or hold the same with force or strong hand, or with weapons, or by breaking open the doors, windows, or other parts of a house, whether any person be in it or not, or by any kind of violence whatsoever, or by threatening to kill, maim, or beat, the party in possession, or by such words, circumstances, or actions, as have a natural tendency to excite fear, or apprehension of danger, or by putting *428out of doors, or carrying away, the goods of the party in possession, or by entering peaceably, and then turning by force, or frightening by threats or other circumstances of terror, the party out of possession ; any person so offending shall be guilty of a forcible entry and detainer. Rev. Stat. 77, § 2. The sound construction of this statute in regard to the force necessary to constitute this offence, is to be found in the well considered case of Butts v. Voorhees, 1 Green. 13. It was there held in accordance with the common law doctrine, which is simply embodied in this statute, that there must be more than the technical force which will constitute trespass, and that there must be actual force or threats, or other circumstances calculated to excite fear or apprehension of danger. But undoubtedly actual force, controlling force 'or violence, which will constitute this offence, may exist without producing any apprehension of personal danger in the mind of the person removed or kept out of his premises. It will be sufficient if he submit, upon, or in consequence of apparent inability to resist the physical force arrayed against him, without it being shewn or inferred that he was under fear of personal injury. In the present ease a forcible entry was made by the defendant, accompanied and aided by the physical forcé of two other persons, who with the defendant, put out of the building and off of the premises the goods of the complainant, closed the door and then fastened it. Subsequently the defendant placed another person as his tenant, in possession of the premises thus seized by force, excluding by this means the complainant from the possession. The degree of force and violence, possibly of terror, which may have accompanied these acts, necessary to constitute a forcible entry and detainer, was for the jury. They are such acts as might be submitted to the consideration of t.he jury : if properly submitted to the jury their finding is conclusive.
6. But lastly, the justice was required to charge the jury, and the propriety of his charge is drawn in question. I do not suppose, that if called upon to charge the jury as to the proper construction of the statute, upon a point really presented by the case, that merely reading the statute would be sufficient. Reading the statute is no explanation of it. Although so held *429by a majority of the court in a case of a very doubtful authority. Pullen v. Boney, 1 South. 125. Yet it was held otherwise in Broadwell v. Nixon, 1 South. 362, and also in Boylston v. Valentine, 1 Har. 346. But in this case, the justice did charge the jury, and upon every point, so far as I can see, involved in the case, upon which a charge was requested. He charged that actual possession in the complainant must be proved. He charged that actual violence or circumstances of terror must be shown. He charged, and in my opinion, rightly, that it is not necessary to fallow in all cases that the complainant was in fear of bodily danger, if the circumstances were such, as were calculated, had he been present, to put him in fear; a point, however, scarcely called for under the construction of the statute already propounded ; some of the facts stated being among the very circumstances of violence enumerated in the statute as those which may constitute the offence.
In regard to the evidence necessary to support the verdict, so far as this- point comes in question, it has been considered in the remarks already made. But the evidence is not given, and its weight, and whether sufficient"to support the verdict, therefore (a) cannot be made the subject of our consideration.
I am of opinion this judgment must be affirmed.
Nevius, J. concurred.

 This court will not on Certiorari, examine or weigh evidence, or set aside verdict because it is against, evidence. Andrews v. Andrews, 2 Green, 141; Baldwin v. Simmons, 4 Halst. 196.